United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, NAVAL AIR STATION,
Alameda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1780
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 25, 2007 finding an overpayment of
compensation and denying waiver of the recovery of the overpayment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the overpayment decision in this
case.
ISSUES
The issues are: (1) whether the Office properly determined that an overpayment of
$1,333.65 was created because she incorrectly received compensation at the augmented rate; and
(2) whether the Office properly denied waiver of the recovery of the overpayment.
FACTUAL HISTORY
On September 7, 1994 appellant, then a 44-year-old personnel clerk, filed an
occupational disease claim alleging a low back condition, as a result of lifting boxes on a project

for about two to three weeks. She experienced pain in her back accompanied by heat and
tightness which spread to her hip. Appellant’s claim was accepted for a low back strain.
Medical and compensation benefits were paid.
On March 5, 2007 the Office issued a preliminary determination that appellant received
an overpayment in the amount of $1,333.65 because it paid her at the augmented compensation
rate of three-fourths. As she had no dependents, she should have been compensated at the
statutory two-thirds rate.1 A preliminary determination was also made that appellant was without
fault in the creation of the overpayment. The Office sent her forms to complete if she wished to
request a waiver of the recovery of the overpayment.
On March 17, 2004 appellant requested waiver of the overpayment due to the fact that the
overpayment occurred through no fault of her own. She noted that she never claimed that she
had any dependents and was not familiar with how compensation was calculated. Appellant
listed her monthly income as her “pay from work” and noted her total monthly income as “small
[approximately] $42,500[.00] per year.” She listed her monthly expenses as $1,225.00 for rent
or mortgage, $400.00 for food, $150.00 for clothing and $300.00 for utilities. Appellant listed
her assets as $100.00 cash on hand, $150.00 in checking account and $33,000.00 as the current
value of her stocks or bonds. She listed no miscellaneous expenses.
In a decision dated April 25, 2007, the Office finalized its determination that appellant
received an overpayment in the amount of $1,333.65 and that she was not at fault in the creation
of the overpayment. It found that waiver was not warranted as there was no evidence that
recovery of the overpayment would be against equity and good conscience or defeat the purpose
of the Act. The Office found that appellant’s monthly income exceeded her monthly expenses
by approximately $1,084.40, noting that appellant had net earnings of $3,159.40 and monthly
expense of $2,075.00.
LEGAL PRECEDENT -- ISSUE 1
Section 8110 of the Act2 provides that a disabled employee with one or more dependents
is entitled to have his or her basic compensation for disability augmented by eight and one-third
percent. If a claimant receives augmented compensation during a period where she has no
1

The Office noted that for the period November 8 through 19, 2004 appellant was paid $994.12 whereas she
should have been paid $883.67 resulting in an overpayment of $110.45. For the period November 20 to
December 18, 2004, the Office noted that appellant was paid $1,802.32 when she should have been paid $1,767.33
for an overpayment of $34.99. For the period December 19, 2004 through January 3, 2005, appellant was paid
$1,093.53 whereas she should have been paid $972.30 resulting in an overpayment of $121.23. For the period
November 28, 2005 through January 21, 2006, appellant was paid $4,438.08 whereas she should have been paid
$3,944.96 which resulted in an overpayment of $493.12. For the period January 22 through February 4, 2006,
appellant was paid $1,109.52 whereas she should have been paid $986.24 which resulted in an overpayment of
$123.28. For the period February 5 through 18, 2006, appellant was paid $1,109.52 whereas she should have been
paid $986.24 resulting in an overpayment of $123.28. Finally for the period March 1 through October 25, 2006,
appellant was paid $2,947.13 whereas she should have been paid $2,619.67 for an overpayment in the amount of
$327.46. The Office then added the total amount of the overpayments together and concluded that appellant
received an overpayment in the amount of $1,333.65.
2

5 U.S.C. § 8110.

2

eligible dependents, the difference between the compensation she was entitled to receive at the
two-thirds compensation rate and the augmented compensation received at the three-quarters rate
constitutes an overpayment of compensation.
ANALYSIS -- ISSUE 1
The evidence establishes that appellant has no dependents and, in fact, never claimed any
dependents. However, she received compensation at the augmented rate. Appellant received
gross pay at the augmented rate from November 8, 2004 through January 3, 2005 in the amount
of $3,889.97. She should have been paid $3,623.30 at the statutory rate. This resulted in an
overpayment of $266.67. For the period November 28, 2005 through February 18, 2006,
appellant was paid at the augmented rate in the amount of $6,657.12 whereas she should have
received $5,917.44, resulting in an overpayment in the amount of $739.68. Appellant received
payment for the period March 1 through October 25, 2006 in the augmented amount of
$2,947.13 whereas she should have been paid $2,619.67 resulting in an overpayment of $327.46.
The total amount of these overpayments equals $1,333.65.3 Accordingly, the Office properly
found that appellant received an overpayment in that amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.5 Since the Office found appellant to be without fault in the creation of the
overpayment, the Office may only recover the overpayment if recovery would neither defeat the
purpose of the Act nor be against equity and good conscience. The guidelines for determining
whether recovery of any overpayment would defeat the purpose of the Act or would be against
equity and good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the Code of
Federal Regulations.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of the Act if recovery would cause hardship because the beneficiary needs substantially all of her
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.6 An individual’s liquid assets
include but are not limited to cash, the value of stocks, bonds, savings accounts, mutual funds

3

The Board notes that actually, the total amount of these overpayments is $1,333.81.

4

5 U.S.C. § 8101 et seq.

5

5 U.S.C. § 8129(B).

6

20 C.F.R. § 10.436. Office procedures provide that the assets must not exceed a resource base of $4,800.00 for
an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional depended.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).

3

and certificate of deposits.7 Nonliquid assets include but are not limited to the fair market value
of an owner’s equity in property such as a camper, boat, second home and furnishings, supplies.8
Section 10.437 of the Office’s regulations provides that recovery of an overpayment
would be against equity and good conscience if: (a) the overpaid individual would experience
severe financial hardship in attempting to repay the debt; or (b) the individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse. To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.9
ANALYSIS -- ISSUE 2
The Office hearing representative found that appellant was not at fault in creating the
overpayment of compensation. The overpayment cannot be waived, however, unless recovery
would defeat the purpose of the Act or would be against equity and good conscience.
As to whether recovery would defeat the purpose of the Act in this case, appellant
contends that the Office must have used her gross earnings in determining that her expenses
exceeded her income by $1,084.40 per month and did not account for taxes, social security and
other deductions. It is not clear how the Office determined that appellant had net earnings of
$3,159.40 per month. The Board notes that appellant failed to fully complete the financial
forms. Nonetheless, when asked for her monthly income, appellant indicated that it was “pay
from work” and that her total monthly income was $42,500.00 per year. Accordingly, any
confusion as to appellant’s monthly income could have been prevented had she properly
completed her financial form.10 However, any argument as to whether the Office improperly
determined whether appellant’s monthly income exceeded her monthly expenses is moot as
appellant listed on her financial form $33,000.00 as the current value of stocks and bonds. Since
these assets exceed the resource base of $4,800.00 for an individual with no dependents, under
20 C.F.R. § 10.436 recovery of the overpayment would not defeat the purpose of the Act.
Furthermore, the Board finds that appellant did not establish that recovery would be against
equity and good conscience. The Board notes that appellant has not given up any right or
relinquished a valuable right in reliance on the overpayments.
The Board finds that recovery of the overpayment would not defeat the purpose of the
Act or be against equity and good conscience. Pursuant to 5 U.S.C. § 8129(b), the Office
properly declined to waive the overpayment.
7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (May 2004).
8

Id.

9

20 C.F.R. § 10.437(b)(1) (1999).

10

The overpaid individual has the responsibility to provide financial information used to determine any
repayment schedule. See 20 C.F.R. § 10.438.

4

CONCLUSION
The Board finds that the Office properly determined that an overpayment of $1,333.65
was created and that the Office properly denied waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 25, 2007 is affirmed.
Issued: January 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

